Citation Nr: 0818790	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-31 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a shell fragment 
wound (SFW) of the left knee, as well as for degenerative 
joint disease and a medial meniscus tear of the left knee.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for 
herniated nucleus pulposus. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1953.  He was awarded the Purple Heart for wounds sustained 
while serving in Korea.

The veteran's claim for an increased disability rating for 
residuals of SFW of the left knee comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2006 
rating decision of the Department of Veterans Affairs 
Regional Office (RO) in San Juan, Puerto Rico.  

The veteran's claim of service connection for a herniated 
nucleus pulposus, left postoperative, was last denied by the 
RO in March 1971. 

The veteran did not appeal the adverse determination, and as 
a result, the March 1971 decision is final.  Thus, new and 
material evidence is needed to reopen the claim.  38 U.S.C.A. 
§ 5108, 7105.  In the February 2006 decision, the RO also 
declined to reopen the veteran's claim of service connection 
for failure to submit new and material evidence.  This matter 
comes before the Board on appeal from that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1. Claim for a disability rating in excess of 10 percent for 
SFW

A. Notice of Criteria for an Increased Rating Claim

For an increased compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Also, since Diagnostic Code 5312 requires more than 
simply demonstrating a noticeable worsening in severity of 
the disability for entitlement to a higher disability rating, 
the veteran must be provided with at least general notice of 
what is required under Diagnostic Code 5312.  

In the September 2005 notice letter sent to the veteran, the 
RO provided notice on how to establish an increased rating 
claim for intervertebral disc syndrome.  However, the 
veteran's increased rating claim is for the residuals of a 
muscle injury to his left knee, stemming from a service-
connected shell fragment wound, and not for intervertebral 
disc syndrome.  Therefore, the veteran needs to receive 
notice on how to establish an increased rating claim for the 
residuals of a SFW before appellate review may proceed.  

B. Insufficient Medical Evidence of Record

In addition to the notice deficiencies, there is insufficient 
medical evidence for appellate review to proceed.  Neither 
the service medical records nor the post-service clinical 
records thoroughly describe the specific muscles injured as a 
result of the veteran's shell fragment wound.  Furthermore, 
the evidence seems to indicate that the veteran may have 
retained shell fragments in his leg, but none of the medical 
evidence of record specifically indicates which muscles 
contain these retained shell fragments or have been injured 
as a result of these retained fragments, if any.  

Additionally, the medical evidence does not sufficiently 
describe the size and location of any scars from the initial 
shell fragment injury, or the size and location of any scars 
resulting from the surgical removal of the shell fragments.  
Finally, the January 2006 VA examination references x-rays 
and magnetic resonance imaging (MRI) conducted in October 
2002, but there are no records of these examinations in the 
claims file.  Additional examination is necessary to address 
these unknown facts before a decision can be made on this 
claim.  



C. Consideration of Separate Ratings

The VA General Counsel has determined that a claimant with 
service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003-5010 and 
5257, so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998); Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  

It does not appear that the RO considered whether the veteran 
could be rated separately for his additional service-
connected disabilities of the knee.  Therefore, the Board 
must remand this claim to the RO for consideration of rating 
the veteran's numerous left leg disorders separately.  

2. Claim of service connection for herniated nucleus 
pulposus, left postoperative

In claims to reopen, VA must notify a veteran of both the 
evidence and information that is necessary to reopen the 
claim, and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the September 2005 letter was the only notice 
letter received by the veteran.  The letter did not inform 
the veteran of what evidence was needed to reopen a 
previously denied claim.  There is no mention of new and 
material evidence in the veteran's notice letter.  
Additionally, the veteran was not notified of why his claim 
was originally denied, and he was not notified of what 
evidence was necessary to support the underlying claim.  

Specifically, he has not been notified on what is needed to 
establish a service connection claim.  The September 2005 
letter from the RO informed the veteran of what was required 
to establish an increased rating claim for intervertebral 
disc syndrome.  However, the veteran is seeking service 
connection for herniated nucleus pulposus, left 
postoperative, and not an increased rating for intervertebral 
disc syndrome.  Therefore, notice was insufficient as it 
related to the veteran's claim to reopen.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The veteran must be supplied with a 
notice letter of VA's duties to assist and 
notify him, as set forth in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007), and implementing regulations, 
including 38 C.F.R. § 3.159.  The veteran 
must be notified, at a minimum, of the 
following:

(a) With respect to the veteran's claim of 
an increased rating for SFW to the left 
knee, the RO should take the appropriate 
steps to satisfy the notice requirements 
of Vazquez-Flores v. Peake, and should 
advise the claimant that he may submit 
evidence showing the effects of the 
worsening or increase in severity upon his 
employment and daily life, and examples of 
the types of medical and lay evidence the 
veteran may submit should be provided.  
Additionally, the RO should give the 
claimant notice of the criteria listed in 
Diagnostic Code 5312, and notify the 
claimant that, should an increase in 
disability be found, that a disability 
rating will be determined by applying the 
relevant Diagnostic Code.  

(b) With respect to the veteran's claim to 
reopen his service connection claim, the 
RO should take appropriate action to 
satisfy the requirements of Kent v. 
Nicholson, and supply the veteran with 
notice of the evidence and information 
necessary to reopen a previously denied 
claim, and a definition of new and 
material evidence should be provided.  
Additionally, the RO should notify the 
veteran of why his claim of service 
connection for herniated nucleus pulposus, 
left postoperative, was originally denied 
and what is needed to remedy the original 
deficiencies.  The RO should inform the 
veteran of what evidence is needed to 
substantiate a service connection claim as 
well.  

2.  The AMC should obtain any current VA 
records or any relevant non-VA treatment 
records identified by the veteran.  

3. The AMC should obtain copies of the 
October 22, 2002 MRI report, as well as 
copies of any records interpreting the X-
rays referenced in the January 2006 VA 
examination, along with any accompanying 
documentation, reports, or summations.  

4.  The veteran should be afforded a 
musculoskeletal examination to determine 
the exact location and the current 
severity of his service-connected SFW 
injury to the left knee/leg.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.  The examiner should 
answer each of the following questions:

(a) Which muscles are affected by the 
residuals of the veteran's SFW of the left 
leg.  Specifically name each muscle 
affected.  Describe in detail any pain, 
weakness, fatigue, or other limitation 
resulting from the SFW.  

(b) Describe in detail the size and exact 
location of the veteran's scarring due to 
his SFW.  

(c) Are there any remaining metal 
fragments in the veteran's left leg?  If 
so, the location of such fragments should 
be described in detail.  

(d) In addition to the SFW to the 
veteran's left knee, please describe in 
detail the location and specifics of any 
additional disabilities proximate to the 
veteran's left knee, and provide an 
opinion as to whether these disabilities 
cause any additional disabling effects to 
the veteran that are separate and distinct 
from the disabling effects of the 
veteran's SFW.  

A complete rationale must be provided for 
each opinion given.  

5.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed, 
and the claim readjudicated, taking into 
consideration all applicable Diagnostic 
Codes (see also, VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (Aug. 14, 1998)).  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC), and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.   


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



